Citation Nr: 0941841	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-15 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active service from October 1966 to 
August 1968; he did not serve in Vietnam.

This case was remanded by the Board of Veterans' Appeals 
(Board) to the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO) for additional 
development.  After VA examination in March 2009, the claim 
was again denied by the RO in a July 2009 supplemental 
statement of the case.


FINDING OF FACT

A chronic respiratory disability, including sleep apnea, was 
not manifested during service; and sleep apnea is not shown 
to be etiologically related to service.


CONCLUSION OF LAW

A chronic respiratory disability, including sleep apnea, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in July 2004, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection.    
In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
letter.  

Information on disability ratings and effective dates was 
provided to the Veteran in the July 2009 supplemental 
statement of the case.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination with nexus 
opinion was conducted in March 2009.

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2009).  


Analysis of the Claim

The Veteran essentially contends that he has had a 
respiratory disability since service related to the breathing 
problem noted at service discharge.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatment records reveal that he had 
severe chemical burns of the hands in March 1968, at which 
time he complained of an allergy to chemicals.  When examined 
in April 1968, the Veteran's lungs were clear; x-rays of the 
chest at that time did not show any significant abnormality.  
The Veteran complained on his August 1968 discharge medical 
history of shortness of breath; he did not complain of chest 
pain or coughing.  The Veteran's lungs and chest were normal 
on physical evaluation in August 1968.  

Chest x-ray evaluations in December 1996, June 1999, and 
November 2000 did not show any active disease.  

A Sleep Disorder Clinic report for May 2002 revealed a 
history and physical findings consistent with severe sleep 
apnea.  

It was noted on VA respiratory evaluation in March 2009, 
which included review of the claims files, that the Veteran 
had dyspnea on mild exertion.  Obstructive sleep apnea was 
diagnosed.  The examiner concluded that the Veteran's sleep 
apnea, was initially diagnosed many years after service 
discharge and was less likely than not causally related to 
his complaints of shortness of breath in service because 
shortness of breath is not a typical symptom of sleep apnea.  
The examiner cited from a medical article on sleep apnea that 
did not mention shortness of breath as a symptom of sleep 
apnea.  

The above evidence reveals that even though the Veteran 
complained of shortness of breath at service discharge, no 
respiratory disorder was treated or diagnosed during service 
or for many years after service discharge.  Moreover, the 
only nexus medical evidence on file, by an examiner who 
reviewed the claim and examined the Veteran, is against the 
claim.

To the extent that the Veteran presently indicates that he 
had a respiratory disability in military service, the 
separation physical examination is of more probative value, 
as it was generated with the specific purpose of diagnosis, 
treatment, and assessment of the Veteran's physical 
condition.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also Flynn v. 
Brown, 6 Vet. App. 500, 503 (1994).

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's sleep apnea had its origin 
during service would be speculation, and the law provides 
that service connection may not be based on resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  In the absence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the Veteran was clearly advised of 
the need to submit medical evidence of a relationship between 
his sleep apnea and an injury, disease or event in service.  
While the Veteran is clearly of the opinion that his sleep 
apnea is related to service, as a lay person, the Veteran is 
not competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
a respiratory disability, to include sleep apnea, is not 
established.


ORDER

Service connection for a respiratory disability, to include 
sleep apnea, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


